— Appeal from a judgment of the County Court of Washington County (McKeighan, J.), rendered May 18, 2012, convicting defendant upon his plea of guilty of the crime of criminal sexual act in the first degree.
In satisfaction of a 13-count indictment, defendant pleaded guilty to criminal sexual act in the first degree and waived his right to appeal. Under the terms of the plea agreement, defendant was to be sentenced to no less than five but no more than 10 years in prison, to be followed by no less than five but no more than 20 years of postrelease supervision. In accordance therewith, defendant was sentenced to 10 years in prison followed by 15 years of postrelease supervision. He now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant upon the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, counsel’s brief and defendant’s pro se submission, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Rose, J.P., Stein, McCarthy and Egan Jr., JJ., concur. Ordered *985that the judgment is affirmed, and application to be relieved of assignment granted.